IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

TRUSTEES OF THE PLUMBERS )
AND PIPEFITTERS NATIONAL )
PENSION FUND, )
)
Plaintiff, )
)
v. ) Civil Action No. 1:18-cv-1422 (AJT/IDD)

)
MERIT SERVICE LLC, )
)
Defendant. )
)

ORDER

This matter is before the Court on the Report and Recommendation [Doc. 15] of the
Magistrate Judge recommending that Plaintiff's Motion for Default Judgment [Doc. 11] be
granted, and that a default judgment be entered in favor of Plaintiff in the total amount of
$8,625.25 and $2,158.79 in attorneys’ fees and costs. The Magistrate Judge advised the parties
that objections to the Proposed Findings of Fact and Recommendations must be filed within
fourteen days of service and that failure to object waives appellate review. No objections have
been filed. Having conducted a de novo review of the record, the Court adopts and incorporates
the findings and recommendations of the Magistrate Judge. Accordingly, it is hereby

ORDERED that the Report and Recommendation [Doc. 15] be, and the same hereby is,
ADOPTED; and it is further

ORDERED that Plaintiff's Motion for Default Judgment [Doc. 11] be, and the same
hereby is, GRANTED; and it is further

ORDERED that JUDGMENT be entered in favor of Plaintiff and against Defendant in

the amount of $8,625.25 and $2,158.79 in attorneys’ fees and costs.
The Clerk is directed to forward copies of this Order to all counsel of record.

4.)

 

Anthony J. Trenga
United States District Judge

Alexandria, Virginia
July 29, 2019

tN
